Citation Nr: 9900435	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-24 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for a 
cervical spine disability, assigning a 10 percent rating, and 
denied him service connection for hearing loss of the left 
ear.  The veteran filed a timely notice of disagreement 
regarding his cervical spine disability rating and the denial 
of service connection for left ear hearing loss.  He was sent 
a statement of the case and filed a timely substantive 
appeal.  A personal hearing was afforded the veteran in 
October 1994.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veterans first claim is for an increased rating for his 
service connected cervical spine disability, currently rated 
as 10 percent disabling.  The most recent VA medical 
examination of this disability dates to June 1995, prior to 
the U.S. Court of Veterans Appeals (Court) decision in DeLuca 
v. Brown [8 Vet. App. 202 (1995)].  In DeLuca, the Court 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  It held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veterans increased rating claims.  Appellate review 
discloses this has not yet been accomplished, as the most 
recent examination of record precedes the Courts 
pronouncement in DeLuca.  Therefore, this claim must be 
REMANDED for such development.  

Second, regarding the veterans service connection claim for 
left ear hearing loss, the Board notes that at the time he 
entered service in July 1970, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
N/A
15
LEFT
0
0
5
N/A
30

Speech audiometry scores were not given.  A 1988 audiological 
examination report states the veteran was routinely exposed 
to hazardous noise during service.  By the time of his 
service separation examination in June 1993, the veterans 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
30
25
LEFT
25
10
25
25
50

Speech audiometry scores were not given.  Nevertheless, these 
scores clearly suggest a decline in left ear hearing acuity 
as compared to the July 1970 examination results, and qualify 
under the hearing loss requirements of 38 C.F.R. § 3.385.  

However, audiological testing conducted in August 1993, a 
month after the veterans discharge, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
25
LEFT
5
10
10
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The VA examiner described this as hearing within normal 
limits for the left ear.  These scores demonstrate an 
improvement in left ear hearing acuity as compared to the 
June 1993 examination results, and would no long qualify the 
veteran as having a current left ear hearing disability under 
38 C.F.R. § 3.385.  

Due to the fluctuation of his audiological examination 
results, the veteran should undergo another VA audiological 
examination to determine if he now, five years after service 
separation, has a current left ear hearing disability.  The 
record up to this point is unclear and contradictory.  

Therefore, in light of the above, this appeal is remanded for 
the following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  After all pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current manifestations of his 
cervical spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
His cervical spine disability should be 
evaluated in relation to its history, 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability in light of the 
whole recorded history.  All indicated 
tests must be performed, to include 
complete range of motion testing, 
specified in degrees, and X-rays.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected joint due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  This 
inquiry should not be limited to muscles 
and nerves.  All factors upon which the 
medical comments and opinions are based 
must be set forth for the record.  With 
regard to any specific question asked of 
the examiner, if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner should explain 
why the specific question cannot be 
answered.

3.  The veteran should be afforded a VA 
medical examination to evaluate his left 
ear hearing acuity.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary testing 
should be accomplished.  

4.  After completion of all requested 
development, the RO should review the 
veterans claims.  If any of the actions 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).  
- 2 -
